 Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6377 Page 1 of 18



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: MIDLAND CREDIT                                   Case No. 11-md-2286-MMA (MDD)
     MANAGEMENT, INC., TELEPHONE
12
     CONSUMER PROTECTION ACT                                 AMENDED ORDER SUGGESTING
13   LITIGATION                                              REMAND1
14
15
16
17
18
19          In this multidistrict litigation (“MDL”), the motion for summary judgment deadline
20   has lapsed without a party filing such motion and there does not appear to be any pending
21   common discovery to be produced. See Doc. No. 827. Accordingly, the Court sua
22   sponte finds that coordinated or consolidated pretrial proceedings have been exhausted.
23   For the reasons set forth below and pursuant to United States Judicial Panel on
24   Multidistrict Litigation (“Panel or JPML”) Rule 10.1(b)(i), the Court respectfully
25
26
27   1
      The Court issues this amended order for the sole purpose of addressing clerical errors regarding the list
     of member cases at the end of this order at the request of the United States Judicial Panel on
28   Multidistrict Litigation. There are no substantive changes to the original order.

                                                         1
                                                                                        11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6378 Page 2 of 18



 1   SUGGESTS that the Panel REMAND all member cases within this MDL to their
 2   originating transferor districts.
 3                                             I. BACKGROUND
 4          The member Plaintiffs in this MDL generally allege that Defendants Midland
 5   Funding LLC, Midland Credit Management, Inc., and Encore Capital Group, Inc.
 6   (collectively, “Defendants”), violated the rights of plaintiffs and other unnamed class
 7   members by illegally making debt collection calls to them, through use of an automated
 8   dialing system, on their cell phones without the debtors’ consent in violation of the
 9   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).2 See In re:
10   Midland Credit Mgmt., Inc., Tel. Consumer Prot. Act Litig., 818 F. Supp. 2d 1377 (U.S.
11   Jud. Pan. Mult. Lit. 2011); see also Doc. No. 1.3 Originating in 2011, the MDL was
12   initially comprised of four member actions, all purported class actions. See Doc. No. 1 at
13   3. Two actions were originally filed in the Southern District of California: Robinson v.
14   Midland Funding, LLC, No. 10-cv-02261 (S.D. Cal.) and Tovar v. Midland Credit
15   Management, No. 10-cv-02600 (S.D. Cal.). The other two actions were filed in the
16   Northern District of Illinois: Martin v. Midland Funding, LLC, No. 11-cv-03104 (N.D.
17   Ill.) and Scardina v. Midland Credit Management, Inc., No. 11-cv-03149 (N.D. Ill.). See
18   id. This MDL now consists of approximately sixty-five4 member actions, transferred
19   from district courts throughout the United States.
20          In December 2016, the Court entered an amended order granting final approval to
21   the nationwide class-action settlement between then-lead Plaintiffs, class members, and
22
23
     2
       The TCPA prohibits making “any call . . . using any automatic telephone dialing system . . . to any
24   telephone number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).
25   3
      All citations refer to the pagination assigned by the CM/ECF system. All docket references refer to the
26   docket of this action unless otherwise noted.

27   4
      This number does not include all of pro se Plaintiff David E. Mack’s 106 related member cases. The
     Court previously sua sponte consolidated his 106 member cases under one case number, 15-cv-723-
28   MMA (MDD). See Doc. No. 572.

                                                         2
                                                                                       11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6379 Page 3 of 18



 1   Defendants—for a class period from November 2, 2006 through August 31, 2014. See
 2   Doc. No. 434. The settlement resolved only eight member cases. See id. at 25. Several
 3   member Plaintiffs opted out of the class and other member Plaintiffs alleged receiving
 4   autodialed telephone calls from Defendants on or after September 1, 2014.
 5         In October 2017, Plaintiffs Curtis Bentley and William Baker filed a consolidated
 6   amended complaint with class allegations involving calls after September 1, 2014. See
 7   Doc. No. 538. Defendants answered the consolidated amended complaint in December
 8   2017. See Doc. No. 549. The Court struck Fair Debt Collection Practices Act claims
 9   from the Consolidated Amended Complaint, Doc. No. 569, and stayed “all non-TCPA
10   causes of action in all member cases pending remand of those cases to their original
11   districts or resolution of this MDL,” Doc. No. 571 at 2.
12         In January 2018, the Court ordered Defendants to respond to every member case
13   complaint to initiate discovery. See Doc. No. 562. Further, at this Court’s suggestion,
14   the Panel suspended JPML Rule 7.1(a) to bar further tag along cases from being
15   transferred into the MDL. See JPML MDL No. 2286, Doc. No. 1074. Following an
16   initial case management conference in April 2018, see Doc. No. 587, the Court ordered
17   the parties to complete their Rule 26(f) conference and submit their Rule 26(f)(3)
18   discovery plan, see Doc. No. 591. In August 2018, the parties filed a joint motion to
19   implement a plaintiff questionnaire, a protective order, and to provide for certain
20   preliminary discovery. See Doc. No. 603. The Magistrate Judge ordered any objecting
21   Plaintiff to file objections to the questionnaire, see Doc. No. 604, and no Plaintiff
22   objected, see Doc. No. 608 at 1. In September 2018, the Magistrate Judge issued an
23   order granting the joint motion implementing the questionnaire process and production
24   from Defendants. See id.
25         In December 2018, the Court permitted lead Plaintiffs Bentley and Baker to file a
26   Second Consolidated Complaint and to add Emir Fetai as an additional lead Plaintiff. See
27   Doc. Nos. 650, 651. In January 2019, the Court ordered lead Plaintiffs Baker and
28

                                                   3
                                                                              11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6380 Page 4 of 18



 1   Bentley to arbitration and stayed their individual member cases. See Doc. No. 669 at 17–
 2   18. However, the Court allowed Fetai and his putative class to proceed. See id. at 18.
 3         In June 2019, the Magistrate Judge found that sufficient time had passed for the
 4   Plaintiff questionnaire process to be completed and moved to the deposition phase of
 5   discovery. See Doc. No. 689 at 1. The Magistrate Judge ordered the parties to file a joint
 6   status report regarding discovery and expected “confirmation that the questionnaire and
 7   responsive discovery process [was] complete.” Id. at 1. He also ordered the parties to
 8   meet and confer regarding a joint discovery plan and a proposed scheduling order for this
 9   phase of discovery, a summary judgment motion deadline, and class certification motion
10   deadline. See id. at 2.
11         On September 4, 2019 and following the filing of the status reports, the Magistrate
12   Judge issued an order setting discovery deadlines and limitations on discovery. See Doc.
13   No. 702. Among other things, the order provided for the deposition of lead Plaintiff in
14   the class action by October 25, 2019; the Rule 30(b)(6) deposition of Defendants by lead
15   Plaintiff regarding calling technologies and practices after September 1, 2014, by
16   November 22, 2019; the issuance of subpoenas to cellular carriers by individual
17   Plaintiffs; certain meet and confer requirements regarding other depositions pertinent to
18   the post-September 1, 2014 Plaintiffs; and depositions and disputes regarding pre-
19   September 1, 2014 Plaintiffs. See id. at 8–9. Additionally, to address the lack of a
20   procedure for Plaintiffs having concerns regarding Plaintiff-specific discovery provided
21   by Defendants, the Magistrate Judge ordered Defendants to file a report containing the
22   list of member cases alleging calls before September 1, 2014; indicating the counsel
23   responsible for responding to individual Plaintiffs to discuss discovery concerns and
24   settlement; and indicating the counsel responsible for responding to individual Plaintiffs
25   regarding “[P]laintiff-specific discovery provided by Defendants during the questionnaire
26   process.” Id. at 7. The Court ordered Plaintiffs who remained dissatisfied with
27   Defendants’ production to bring the discovery dispute by December 2, 2019 and further
28   ordered the parties to meet and confer “regarding calling technologies and practices

                                                  4
                                                                            11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6381 Page 5 of 18



 1   during relevant time periods preceding September 1, 2014.” Id. at 9. Finally, the court
 2   provided that “[a]ny motion for class certification and any motion for summary judgment
 3   must be filed no later than January 24, 2020.” Id.
 4         On December 16, 2019, the Magistrate Judge issued two discovery orders. See
 5   Doc. Nos. 725, 726. In the first order, Plaintiffs Nicholas Martin and Jeremy Johnson,
 6   sought to depose Defendants regarding calling practices and policies prior to September
 7   1, 2014. See Doc. No. 725 at 1. The Magistrate Judge granted the motion; limited the
 8   deposition to the periods January 1, 2008 through November 24, 2008, and January 1,
 9   2013 through March 1, 2014; and ordered that the deposition occur no later than January
10   31, 2020—provided that Plaintiffs’ counsel made arrangements for other relevant
11   Plaintiffs to attend in person or remotely and suggest questions to counsel taking the
12   deposition. See id. at 2–3. Plaintiffs took the deposition on January 28, 2020. See Doc.
13   No. 803 at 5. In the second order, lead Plaintiff Fetai and fourteen fellow member
14   Plaintiffs sought to depose two third parties—Alfred Collins and Noble Systems—and
15   Defendants regarding calling technologies and practices for calls made prior to
16   September 4, 2014. See Doc. Nos. 715 at 2, 7; Doc. No 726 at 1. The Magistrate Judge
17   granted the order. See Doc. No. 726. The court allowed for the deposition of Defendants
18   as provided in the first order. See id. at 5–7. The Court further ordered that “corporate
19   deposition of Noble Systems Corporation must be obtained no later than January 31,
20   2020 and the deposition of Mr. Collins must be obtained no later than February 14,
21   2020.” Id. at 6. In addition to setting expert discovery deadlines, the Magistrate Judge
22   provided that “[a]ny motion for class certification and any motion for summary judgment
23   must be filed no later than June 12, 2020.” Id. at 7. However, “[t]he depositions of
24   Noble Systems and Mr. Collins did not proceed[,] and no party asked that the dates for
25   those depositions be extended.” Doc. No. 811 at 6.
26         On January 7, 2020, Plaintiffs Martin and Johnson and Defendants stipulated that
27   the deposition of Defendants regarding pre-September 1, 2014 calling practices and
28   policies would not be limited as provided in the court’s order (Doc. No. 725) but would

                                                  5
                                                                            11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6382 Page 6 of 18



 1   cover the entire pre-September 1, 2014 period. See Doc. No. 745. On January 31, 2020,
 2   the Magistrate Judge granted in part Plaintiff Arora’s motion to compel additional
 3   production from Defendants regarding call recording policies and proceedings. See Doc.
 4   No. 754 at 3, 4; see also Doc. Nos. 737, 741, 753.
 5         On April 27, 2020, the Magistrate Judge granted Plaintiffs Martin and Johnson and
 6   Defendants’ joint motion stating their agreement that certain written discovery requests
 7   were deemed served on Defendants, who agreed to accept service while reserving their
 8   rights to object under the Federal Rules of Civil Procedure. See Doc. No. 773 at 3; Doc.
 9   No. 776 at 2.
10         No party filed a motion for class certification or motion for summary judgment.
11   No party moved to extend the time to file such motions. However, on June 12, 2020,
12   lead Plaintiff Fetai and Defendants filed a joint notice of settlement. See Doc. No. 780.
13   On June 29, 2020, the Court held a telephonic status conference to determine the status of
14   the MDL as to the remaining member cases. See Doc. Nos. 782, 789. After the status
15   conference, the Magistrate Judge ordered that “any discovery dispute regarding the April
16   27, 2020 discovery order (Doc. No. 776) be brought to the Court’s attention on or before
17   July 15, 2020” and “[a]ny request for additional discovery must also be filed on or before
18   July 15, 2020.” Doc. No. 793 at 2.
19         On July 2, 2020, in response to a joint motion to dismiss, the Court dismissed
20   Bentley’s and Baker’s member cases. See Doc. No. 795. In the same order, the Court
21   also dismissed Fetai’s claims based on lack of jurisdiction. See id.
22         Meanwhile, Arora sought leave to obtain discovery and take depositions. See Doc.
23   No. 790. Specifically, Arora sought “to take a deposition of Noble Systems regarding
24   Noble dialers utilized by Defendants prior to Sept 1, 2014 and, if necessary, also
25   propound written discovery on it.” Id. at 2. Martin, Johnson, and other member
26   Plaintiffs then sought scheduling order changes and further discovery. First, they moved
27   to amend the scheduling order to extend fact discovery, expert discovery, Daubert
28   motion, and dispositive motion deadlines. See Doc. No. 801. Second, they and

                                                  6
                                                                            11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6383 Page 7 of 18



 1   Defendants filed a joint motion to determine a discovery dispute. See Doc. No. 802.
 2   Plaintiffs sought leave to compel further responses to interrogatories and requests for
 3   production. See id. Third, Plaintiffs also sought “leave to take the Fed. R. Civ. P.
 4   30(b)(6) depositions of Defendants’ dialer providers Noble, Aspect (f/k/a Davox) and
 5   Livevox, Midland employees involved with its dialers Mike Aronson and Kevin
 6   McLaughlin, whistleblower Alfred Collins, and individuals listed in Collins’ complaint
 7   against Midland.” Doc. No. 803 at 4.
 8             The Magistrate Judge ruled on these motions in two orders. See Doc. Nos. 811,
 9   812. In the first order, the Magistrate Judge denied Plaintiffs’ motion to amend the
10   scheduling order because Plaintiffs “were not diligent in pursuing fact or expert
11   discovery, in seeking extensions of deadlines or in seeking clarification of the Court’s
12   Orders regarding discovery.” Doc. No. 811 at 8. As to the summary judgment deadline
13   specifically, the Magistrate Judge found that “Plaintiffs have not demonstrated good
14   cause to extend the summary judgment deadline.” Id. at 9. “In light of the Court’s ruling
15   declining to extend the discovery deadline,” the Magistrate Judge denied Arora’s and
16   Martin, Johnson, and other member Plaintiffs’ motions requesting leave to take
17   depositions and discovery of third parties. Id. In the second order, the Magistrate Judge
18   denied Plaintiffs’ motion to compel further responses to the interrogatories and requests
19   for production but ordered Defendants to provide responsive information to a few
20   requests for production. See Doc. No. 812 at 14.
21             After the Magistrate Judge issued these two orders, member Plaintiffs filed two
22   timely objections. See Doc. Nos. 815, 821; see also Doc. No. 820. Arora objected to the
23   Magistrate Judge’s “Order (Doc 811) denying Plaintiff’s requests to take deposition and
24   discovery of Noble Systems (Doc 790).” Doc. No. 815 at 1. Martin, Johnson, and
25   several others5 (collectively, “Martin, et al.”) objected to the Magistrate Judge’s order
26
27
28   5
         The full list of member Plaintiffs that join the motion is located at Doc. No. 821 at 13–16.

                                                            7
                                                                                           11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6384 Page 8 of 18



 1   (Doc. No. 812) denying Plaintiffs’ request to compel written discovery. See Doc. No.
 2   821 at 3, 6, 13. Specifically, Martin, et al. objected to the Magistrate Judge denying their
 3   motion to compel requests for production numbered 14, 18, and 19. See id. The Court
 4   overruled both objections. See Doc. No. 827. The Court now finds and respectfully
 5   suggests that remand of the remaining member cases is appropriate.
 6                                      II. LEGAL STANDARD
 7         Pursuant to 28 U.S.C. § 1407,
 8
 9         [e]ach action so transferred shall be remanded by the panel at or before the
           conclusion of such pretrial proceedings to the district from which it was
10
           transferred unless it shall have been previously terminated: Provided,
11         however, That the panel may separate any claim, cross-claim, counter-claim,
           or third-party claim and remand any of such claims before the remainder of
12
           the action is remanded.
13
14   28 U.S.C. § 1407(a). The same statute permits the Panel to “prescribe rules for the
15   conduct of its business not inconsistent with Acts of Congress and the Federal Rules of
16   Civil Procedure.” Id. § 1407(f). The Rules of Procedure of the United States Judicial
17   Panel on Multidistrict Litigation provide such additional procedural details:
18
19         (b) Initiation of Remand. Typically, the transferee judge recommends
           remand of an action, or a part of it, to the transferor court at any time by
20
           filing a suggestion of remand with the Panel. However, the Panel may
21         remand an action or any separable claim, cross-claim, counterclaim or third-
           party claim within it, upon
22
23                (i) the transferee court’s suggestion of remand,
                  (ii) the Panel’s own initiative by entry of an order to show cause, a
24
                  conditional remand order or other appropriate order, or
25                (iii) motion of any party.
26
27   J.P.M.L. R. 10.1(b) (emphasis added).
28

                                                  8
                                                                             11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6385 Page 9 of 18



 1          “In considering the question of remand, the Panel has consistently given great
 2   weight to the transferee judge’s determination that remand of a particular action at a
 3   particular time is appropriate because the transferee judge, after all, supervises the day-to-
 4   day pretrial proceedings.” In re: Columbia/HCA Healthcare Corp. Qui Tam Litig. (No.
 5   II), 560 F. Supp. 2d 1349, 1350 (U.S. Jud. Pan. Mult. Lit. 2008) (quoting In re Holiday
 6   Magic Sec. & Antitrust Litig., 433 F. Supp. 1125, 1126 (J.P.M.L. 1977)). When
 7   suggesting remand, transferee courts apply the same guidelines the Panel itself would
 8   apply when deciding whether to order remand. In re Bridgestone/Firestone, Inc., 128 F.
 9   Supp. 2d 1196, 1197 (S.D. Ind. 2001). “Remand is inappropriate . . . when continued
10   consolidation will ‘eliminate duplicative discovery, prevent inconsistent pretrial rulings,
11   and conserve the resources of the parties, their counsel and the judiciary.’” In re Silica
12   Prod. Liab. Litig., 398 F. Supp. 2d 563, 668 (S.D. Tex. 2005) (quoting In re Heritage
13   Bonds Litig., 217 F. Supp. 2d 1369, 1370 (J.P.M.L. 2002)). “By contrast, the Panel has
14   discretion to remand when everything that remains to be done is case-specific.” Id.
15                                         III. DISCUSSION
16          The deadline for filing a pretrial dispositive motion has passed. Several member
17   Plaintiffs moved to amend the deadline after it passed. See Doc. No.801. However, the
18   Magistrate Judge denied the motion, and Plaintiffs did not object on the issue of the
19   dispositive motion deadline. See Doc. No. 811. Further, there is no outstanding common
20   discovery remaining to be completed for the purposes of this MDL. Plaintiffs Arora and
21   Martin, et al. objected to several of the Magistrate Judge’s orders regarding further
22   discovery. See Doc. Nos. 815, 821. The Court overruled these objections. See Doc. No.
23   827.
24          Given that the time for filing pretrial dispositive motions has passed and there does
25   not appear to be any pending discovery to be produced for the purpose of this MDL,
26   pretrial proceedings—to the extent such proceedings are common as to all member
27
28

                                                   9
                                                                              11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6386 Page 10 of 18



 1   cases—are complete.6 Because “pretrial proceedings are now complete, remand is
 2   obligatory.” In re Cathode Ray Tube (CRT) Antitrust Litig., No. 07-cv-05944-JST, 2017
 3   WL 8676440, at *1 (N.D. Cal. Apr. 5, 2017); see also 28 U.S.C. § 1407(a) (noting that
 4   member cases “shall” be remand “at or before the conclusion of such pretrial
 5   proceedings”); Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 35
 6   (1998) (“The Panel’s instruction comes in terms of the mandatory ‘shall’ which normally
 7   creates an obligation impervious to judicial discretion.”). The Court finds that any
 8   remaining discovery, especially any outstanding Plaintiff-specific discovery, can and
 9   should be achieved in the transferor courts. Given the current procedural standing of this
10   MDL and the fact this MDL has continued since 2011, the Court finds that the just and
11   efficient litigation of the member cases can only be continued in their original transferor
12   courts. 7 Accordingly, the Court finds remand appropriate.
13
14
     6
       The Court makes no findings and expresses no opinion as to whether any further pretrial proceedings
15   are necessary or appropriate in any individual member case. The Court suggests remand sua sponte
     after carefully inquiring what remains to be done in this MDL that may be relevant to all member cases.
16   After no party filed a motion for summary judgment by the June 12, 2020 deadline, the Court promptly
17   held a status conference on June 18, 2020 to determine the “current status of this MDL as to the
     remaining member cases.” Doc. No. 782 at 1; see also Doc. No. 789. In particular, the Court generally
18   sought to determine “whether there [were] any other pretrial matters requiring the attention of the Court”
     and whether the Court should suggest remand. Doc. No. 782 at 1–2. After member Plaintiffs moved to
19   amend scheduling deadlines and compel discovery, the Magistrate Judge denied the motions—although
     he did order Defendants to provide the responsive information they agreed to produce regarding a few
20
     requests for production. See Doc. No. 811; Doc. No. 812. Then, after several Plaintiffs objected, the
21   Court overruled the objections. See Doc. No. 827.

22   7
       Additionally, the Court otherwise finds that a MDL is not the most appropriate vehicle for adjudicating
     pretrial issues in TCPA cases—as seen in the recent trend of the Panel denying centralization of TCPA
23   actions. See, e.g., In re United Collection Bureau, Inc., Tel. Consumer Prot. Act (TCPA) Litig., 273 F.
     Supp. 3d 1364–65, 1365 (U.S. Jud. Pan. Mult. Lit. 2017) (“These factual issues, while common, appear
24   to be relatively straightforward, and discovery is unlikely to be unusually burdensome or time-
25   consuming. In contrast, the amount of individualized discovery into such matters as the number of calls
     each plaintiff received, the process and documentation involved in the obtaining (or revocation) of
26   consent, and the timing and circumstances thereof seems likely to be quite significant.”); In re Kohl’s
     Tel. Consumer Prot. Act (TCPA) Litig., 220 F. Supp. 3d 1363, 1364 (U.S. Jud. Pan. Mult. Lit. 2016)
27   (“At least with respect to those actions, factual issues encompass defendants’ practices, policies, and
     procedures with respect to making debt collection calls and obtaining and recording recipients’ consent
28   (and any revocation thereof), as well as the nature of the dialing system or systems used. But these

                                                         10
                                                                                       11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6387 Page 11 of 18



 1          Upon remand and for the benefit of the transferor courts, the Court recommends
 2   that the transferor courts set status conferences to determine whether settlement is
 3   appropriate and, if not, to determine whether Plaintiff-specific discovery needs to be
 4   completed and to set a dispositive motion deadline for Plaintiff-specific issues that can be
 5   adjudicated prior to trial.
 6                                              IV. CONCLUSION
 7          For the foregoing reasons and pursuant to Panel Rule 10.1(b)(i), the Court
 8   respectfully SUGGESTS that the Panel REMAND all remaining member cases, which
 9   are listed below. The Court DIRECTS the Clerk of Court to file this Order on the docket
10   of 11-md-2286-MMA (MDD). The Court further DIRECTS the Clerk of Court to
11   forward a certified copy of this Order to the United States Judicial Panel on Multidistrict
12   Litigation. The member cases are as follows8:
13   ///
14   ///
15   ///
16   ///
17   ///
18
19
     issues, while common, appear to be relatively straightforward, and discovery is unlikely to be unusually
20
     burdensome or time-consuming. In contrast, the amount of individualized discovery into such matters
21   as the number of calls each plaintiff received, the process and documentation involving in obtaining that
     plaintiff’s consent, and the timing and circumstances surrounding revocation seems likely to be quite
22   significant.”); In re: Uber Techs., Inc., Tel. Consumer Prot. Act (TCPA) Litig., 247 F. Supp. 3d 1386,
     1387 (U.S. Jud. Pan. Mult. Lit. 2016) (“Although the actions appear to share some factual questions
23   relating to allegations that Uber violated the TCPA by sending unsolicited text messages to plaintiffs,
     the record indicates that several actions present significant individualized factual issues concerning the
24   issue of consent and the applicability of allegedly mandatory arbitration agreements to certain
25   plaintiffs.” (footnote omitted)).

26   8
       This list does not include the two member cases that originated in this district and, thus, do not require
     formal remand by the Panel: Prows v. Midland Funding LLC, 13-cv-800-MMA (MDD) and
27   Gazanchiyants v. Midland Credit Management, Inc., 15-cv-2375-MMA (MDD). See JPML MDL No.
     2286, Doc. No. 08/23/2016. Upon the Panel granting remand of all MDL member cases, the Court will
28   treat these two actions as independent actions outside of the MDL.

                                                          11
                                                                                          11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6388 Page 12 of 18



 1    1.   Martin v. Midland Funding, LLC, 11-cv-2368-MMA (MDD)
 2    2.   Goetz v. Midland Credit Management, Inc., 13-cv-1478-MMA (MDD)
 3    3.   Ferdarko v. Midland Credit Management, Inc., 13-cv-1517-MMA (MDD)
 4    4.   Manasse v. Midland Funding LLC, 13-cv-1519-MMA (MDD)
 5    5.   Doherty v. Midland Credit Management, Inc., 13-cv-2010-MMA (MDD)
 6    6.   Roy v. Midland Credit Management, Inc., 13-cv-2882-MMA (MDD)
 7    7.   Akers v. Midland Funding, LLC, 14-cv-240-MMA (MDD)
 8    8.   Santamaria v. Midland Funding, LLC, 14-cv-242-MMA (MDD)
 9    9.   Quevedo v. Midland Credit Management, Inc., 14-cv-381-MMA (MDD)
10    10. Cooper v. Midland Credit Management, Inc., 14-cv-382-MMA (MDD)
11    11. McDonald v. Midland Credit Management, Inc., 14-cv-689-MMA (MDD)
12    12. Gilmore v. Midland Credit Management, Inc., 14-cv-861-MMA (MDD)
13    13. Weisberger v. Midland Credit Management, Inc., 14-cv-1336-MMA (MDD)
14    14. Jones v. Midland Credit Management, Inc., 14-cv-1337-MMA (MDD)
15    15. Wentworth v. Midland Funding LLC, 14-cv-1355-MMA (MDD)
16    16. Smith et al v. Midland Funding, LLC, 14-cv-1386-MMA (MDD)
17    17. Bretz v. Midland Credit Management Inc, 14-cv-1502-MMA (MDD)
18    18. Gruver v. Midland Credit Management, Inc., 14-cv-1559-MMA (MDD)
19    19. Dotson v. Midland Credit Management, Inc., 14-cv-1760-MMA (MDD)
20    20. Benarroch v. Midland Credit Management, Inc., 14-cv-1893-MMA (MDD)
21    21. Hill v. Midland Credit Management, Inc., 14-cv-1950-MMA (MDD)
22    22. Valliere v. Midland Credit Management, Inc., 14-cv-1960-MMA (MDD)
23    23. Shearer v. Midland Credit Management, Inc., 14-cv-2151-MMA (MDD)
24    24. Moya v. Midland Credit Management, Inc., 14-cv-2467-MMA (MDD)
25    25. Andrews v. Midland Credit Management, Inc., 14-cv-2506-MMA (MDD)
26    26. Love v. Midland Credit Management, Inc., 14-cv-2881-MMA (MDD)
27    27. King v. Midland Credit Management, Inc., 14-cv-2909-MMA (MDD)
28    28. Howard v. Midland Credit Management, Inc., 15-cv-170-MMA (MDD)

                                          12
                                                                  11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6389 Page 13 of 18



 1       29. Glover v. Midland Credit Management, Inc., 15-cv-222-MMA (MDD)
 2       30. Gaddis v. Midland Credit Management Inc, 15-cv-234-MMA (MDD)
 3       31. Hall v. Midland Credit Management, Inc., 15-cv-503-MMA (MDD)
 4       32. Mack v. Midland Credit Management, Inc., 15-cv-723-MMA (MDD)9
 5       33. Mack v. Midland Credit Management, Inc., 15-cv-724-MMA (MDD)
 6       34. Mack v. Midland Credit Management, Inc., 15-cv-725-MMA (MDD)
 7       35. Mack v. Midland Credit Management, Inc., 15-cv-726-MMA (MDD)
 8       36. Mack v. Midland Credit Management, Inc., 15-cv-728-MMA (MDD)
 9       37. Mack v. Midland Credit Management, Inc., 15-cv-729-MMA (MDD)
10       38. Mack v. Midland Credit Management, Inc., 15-cv-773-MMA (MDD)
11       39. Mack v. Midland Credit Management, Inc., 15-cv-774-MMA (MDD)
12       40. Mack v. Midland Credit Management, Inc., 15-cv-775-MMA (MDD)
13       41. Mack v. Midland Credit Management, Inc., 15-cv-776-MMA (MDD)
14       42. Mack v. Midland Credit Management, Inc., 15-cv-777-MMA (MDD)
15       43. Mack v. Midland Credit Management, Inc., 15-cv-783-MMA (MDD)
16       44. Mack v. Midland Credit Management, Inc., 15-cv-785-MMA (MDD)
17       45. Mack v. Midland Credit Management, Inc., 15-cv-1784-MMA (MDD)
18       46. Mack v. Midland Credit Management, Inc., 15-cv-1785-MMA (MDD)
19       47. Mack v. Midland Credit Management, Inc., 15-cv-1788-MMA (MDD)
20       48. Mack v. Midland Credit Management, Inc., 15-cv-1789-MMA (MDD)
21       49. Mack v. Midland Credit Management, Inc., 15-cv-1790-MMA (MDD)
22       50. Mack v. Midland Credit Management, Inc., 15-cv-1796-MMA (MDD)
23       51. Mack v. Midland Credit Management, Inc., 15-cv-1797-MMA (MDD)
24       52. Mack v. Midland Credit Management, Inc., 15-cv-1798-MMA (MDD)
25
26
     9
      This action includes each of pro se Plaintiff David E. Mack’s 106 related member cases. As noted
27   above, the Court previously sua sponte consolidated his 106 member cases under one case number, 15-
     cv-723-MMA (MDD). See Doc. No. 572. The full list of Mack’s 106 cases can be found at Doc. No.
28   572-1 at 2–4, which the Court also includes in this list as requested by the Panel.

                                                      13
                                                                                   11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6390 Page 14 of 18



 1    53. Mack v. Midland Credit Management, Inc., 15-cv-1799-MMA (MDD)
 2    54. Mack v. Midland Credit Management, Inc., 15-cv-1801-MMA (MDD)
 3    55. Mack v. Midland Credit Management, Inc., 15-cv-1803-MMA (MDD)
 4    56. Mack v. Midland Credit Management, Inc., 15-cv-1805-MMA (MDD)
 5    57. Mack v. Midland Credit Management, Inc., 15-cv-1806-MMA (MDD)
 6    58. Mack v. Midland Credit Management, Inc., 15-cv-1807-MMA (MDD)
 7    59. Mack v. Midland Credit Management, Inc., 15-cv-1808-MMA (MDD)
 8    60. Mack v. Midland Credit Management, Inc., 15-cv-1809-MMA (MDD)
 9    61. Mack v. Midland Credit Management, Inc., 15-cv-1810-MMA (MDD)
10    62. Mack v. Midland Credit Management, Inc., 15-cv-1811-MMA (MDD)
11    63. Mack v. Midland Credit Management, Inc., 15-cv-2226-MMA (MDD)
12    64. Mack v. Midland Credit Management, Inc., 15-cv-2228-MMA (MDD)
13    65. Mack v. Midland Credit Management, Inc., 15-cv-2229-MMA (MDD)
14    66. Mack v. Midland Credit Management, Inc., 15-cv-2231-MMA (MDD)
15    67. Mack v. Midland Credit Management, Inc., 15-cv-2250-MMA (MDD)
16    68. Mack v. Midland Credit Management, Inc., 15-cv-2251-MMA (MDD)
17    69. Mack v. Midland Credit Management, Inc., 15-cv-2252-MMA (MDD)
18    70. Mack v. Midland Credit Management, Inc., 15-cv-2253-MMA (MDD)
19    71. Mack v. Midland Credit Management, Inc., 15-cv-2330-MMA (MDD)
20    72. Mack v. Midland Credit Management, Inc., 15-cv-2331-MMA (MDD)
21    73. Mack v. Midland Credit Management, Inc., 15-cv-2332-MMA (MDD)
22    74. Mack v. Midland Credit Management, Inc., 15-cv-2333-MMA (MDD)
23    75. Mack v. Midland Credit Management, Inc., 15-cv-2335-MMA (MDD)
24    76. Mack v. Midland Credit Management, Inc., 15-cv-2337-MMA (MDD)
25    77. Mack v. Midland Credit Management, Inc., 15-cv-2418-MMA (MDD)
26    78. Mack v. Midland Credit Management, Inc., 15-cv-2421-MMA (MDD)
27    79. Mack v. Midland Credit Management, Inc., 15-cv-2422-MMA (MDD)
28    80. Mack v. Midland Credit Management, Inc., 15-cv-2423-MMA (MDD)

                                          14
                                                                11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6391 Page 15 of 18



 1    81. Mack v. Midland Credit Management, Inc., 15-cv-2525-MMA (MDD)
 2    82. Mack v. Midland Credit Management, Inc., 15-cv-2527-MMA (MDD)
 3    83. Mack v. Midland Credit Management, Inc., 15-cv-2528-MMA (MDD)
 4    84. Mack v. Midland Credit Management, Inc., 15-cv-2529-MMA (MDD)
 5    85. Mack v. Midland Credit Management, Inc., 15-cv-2639-MMA (MDD)
 6    86. Mack v. Midland Credit Management, Inc., 15-cv-2641-MMA (MDD)
 7    87. Mack v. Midland Credit Management, Inc., 15-cv-2643-MMA (MDD)
 8    88. Mack v. Midland Credit Management, Inc., 15-cv-2644-MMA (MDD)
 9    89. Mack v. Midland Credit Management, Inc., 15-cv-2645-MMA (MDD)
10    90. Mack v. Midland Credit Management, Inc., 15-cv-2646-MMA (MDD)
11    91. Mack v. Midland Credit Management, Inc., 15-cv-2647-MMA (MDD)
12    92. Mack v. Midland Credit Management, Inc., 15-cv-2648-MMA (MDD)
13    93. Mack v. Midland Credit Management, Inc., 15-cv-2649-MMA (MDD)
14    94. Mack v. Midland Credit Management, Inc., 15-cv-2650-MMA (MDD)
15    95. Mack v. Midland Credit Management, Inc., 15-cv-2651-MMA (MDD)
16    96. Mack v. Midland Credit Management, Inc., 15-cv-2653-MMA (MDD)
17    97. Mack v. Midland Credit Management, Inc., 15-cv-2822-MMA (MDD)
18    98. Mack v. Midland Credit Management, Inc., 15-cv-2823-MMA (MDD)
19    99. Mack v. Midland Credit Management, Inc., 15-cv-2827-MMA (MDD)
20    100. Mack v. Midland Credit Management, Inc., 15-cv-2830-MMA (MDD)
21    101. Mack v. Midland Credit Management, Inc., 15-cv-2831-MMA (MDD)
22    102. Mack v. Midland Credit Management, Inc., 15-cv-2832-MMA (MDD)
23    103. Mack v. Midland Credit Management, Inc., 15-cv-2834-MMA (MDD)
24    104. Mack v. Midland Credit Management, Inc., 15-cv-2835-MMA (MDD)
25    105. Mack v. Midland Credit Management, Inc., 15-cv-2858-MMA (MDD)
26    106. Mack v. Midland Credit Management, Inc., 16-cv-61-MMA (MDD)
27    107. Mack v. Midland Credit Management, Inc., 16-cv-62-MMA (MDD)
28    108. Mack v. Midland Credit Management, Inc., 16-cv-131-MMA (MDD)

                                          15
                                                                11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6392 Page 16 of 18



 1    109. Mack v. Midland Credit Management, Inc., 16-cv-132-MMA (MDD)
 2    110. Mack v. Midland Credit Management, Inc., 16-cv-265-MMA (MDD)
 3    111. Mack v. Midland Credit Management, Inc., 16-cv-266-MMA (MDD)
 4    112. Mack v. Midland Credit Management, Inc., 16-cv-267-MMA (MDD)
 5    113. Mack v. Midland Credit Management, Inc., 16-cv-269-MMA (MDD)
 6    114. Mack v. Midland Credit Management, Inc., 16-cv-271-MMA (MDD)
 7    115. Mack v. Midland Credit Management, Inc., 16-cv-272-MMA (MDD)
 8    116. Mack v. Midland Credit Management, Inc., 16-cv-273-MMA (MDD)
 9    117. Mack v. Midland Credit Management, Inc., 16-cv-274-MMA (MDD)
10    118. Mack v. Midland Credit Management, Inc., 16-cv-334-MMA (MDD)
11    119. Mack v. Midland Credit Management, Inc., 16-cv-335-MMA (MDD)
12    120. Mack v. Midland Credit Management, Inc., 16-cv-336-MMA (MDD)
13    121. Mack v. Midland Credit Management, Inc., 16-cv-340-MMA (MDD)
14    122. Mack v. Midland Credit Management, Inc., 16-cv-341-MMA (MDD)
15    123. Mack v. Midland Credit Management, Inc., 16-cv-342-MMA (MDD)
16    124. Mack v. Midland Credit Management, Inc., 16-cv-343-MMA (MDD)
17    125. Mack v. Midland Credit Management, Inc., 16-cv-350-MMA (MDD)
18    126. Mack v. Midland Credit Management, Inc., 16-cv-351-MMA (MDD)
19    127. Mack v. Midland Credit Management, Inc., 16-cv-352-MMA (MDD)
20    128. Mack v. Midland Credit Management, Inc., 16-cv-353-MMA (MDD)
21    129. Mack v. Midland Credit Management, Inc., 16-cv-354-MMA (MDD)
22    130. Mack v. Midland Credit Management, Inc., 16-cv-356-MMA (MDD)
23    131. Mack v. Midland Credit Management, Inc., 16-cv-357-MMA (MDD)
24    132. Mack v. Midland Credit Management, Inc., 16-cv-358-MMA (MDD)
25    133. Mack v. Midland Credit Management, Inc., 16-cv-359-MMA (MDD)
26    134. Mack v. Midland Credit Management, Inc., 16-cv-360-MMA (MDD)
27    135. Mack v. Midland Credit Management, Inc., 16-cv-361-MMA (MDD)
28    136. Mack v. Midland Credit Management, Inc., 16-cv-362-MMA (MDD)

                                          16
                                                                11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6393 Page 17 of 18



 1    137. Mack v. Midland Credit Management, Inc., 16-cv-363-MMA (MDD)
 2    138. Farley v. Midland Credit Management, Inc., 15-cv-939-MMA (MDD)
 3    139. Cray v. Midland Credit Management Inc, 15-cv-1051-MMA (MDD)
 4    140. Permenter v. Midland Credit Management, Inc., 15-cv-1644-MMA (MDD)
 5    141. Arora v. Midland Credit Management, Inc., 15-cv-1712-MMA (MDD)
 6    142. Basham v. Midland Funding, LLC, 15-cv-2282-MMA (MDD)
 7    143. Johnson v. Encore Capital Group, Inc., 13-cv-2477-MMA (MDD)
 8    144. Rumbough v. Capital One Bank (USA), N.A., 15-cv-2943-MMA (MDD)
 9    145. Cockman v. Midland Credit Management, Inc., 16-cv-1362-MMA (MDD)
10    146. Pugh v. Midland Credit Management, Inc., 16-cv-1977-MMA (MDD)
11    147. Eaton et al v. Midland Credit Management Inc, 16-cv-3025-MMA (MDD)
12    148. Gilbert v. Midland Funding LLC, 17-cv-115-MMA (MDD)
13    149. Boyd v. Midland Funding LLC, 17-cv-471-MMA (MDD)
14    150. Colacchia v. Midland Funding LLC, 17-cv-472-MMA (MDD)
15    151. Miller v. Midland Fundng LLC, 17-cv-473-MMA (MDD)
16    152. Duval v. Midland Funding LLC, 17-cv-475-MMA (MDD)
17    153. Cruz v. Midland Funding LLC, 17-cv-476-MMA (MDD)
18    154. Morris v. Midland Funding LLC, 17-cv-479-MMA (MDD)
19    155. Avesian v. Midland Funding LLC, 17-cv-482-MMA (MDD)
20    156. Richino-Brown v. Midland Funding LLC, 17-cv-483-MMA (MDD)
21    157. Lefler v. Midland Credit Management, Inc., 17-cv-504-MMA (MDD)
22    158. Spencer v. Midland Funding LLC, 17-cv-605-MMA (MDD)
23    159. Covington v. Midland Credit Management, Inc., 17-cv-784-MMA (MDD)
24    160. Little v. Midland Credit Management, Inc., 17-cv-975-MMA (MDD)
25    161. Ramcharitar v. Midland Credit Management, Inc., 17-cv-976-MMA (MDD)
26    162. Natalie Huffman v. Midland Credit Managment, Inc., 17-cv-1015-MMA (MDD)
27    163. Prince v. Midland Funding LLC, 17-cv-1242-MMA (MDD)
28    164. Negroni vs. Midland Credit Management, Inc., 17-cv-2522-MMA (MDD)

                                          17
                                                                  11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 829 Filed 11/20/20 PageID.6394 Page 18 of 18



 1     165. Christian v. Credit One Bank, N.A., 18-cv-19-MMA (MDD)
 2     166. Lauderdale v. Midland Credit Management, Inc., 18-cv-483-MMA (MDD)
 3        IT IS SO ORDERED.
 4
 5   Dated: November 20, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           18
                                                                     11-md-2286-MMA (MDD)
